Title: From Benjamin Franklin to Alexander Colden, 2 December 1772
From: Franklin, Benjamin
To: Colden, Alexander


Dear Sir,
London, Dec. 2. 1772
I duly received yours of Oct. 10. with the Accounts, accompanied by Bills of Exchange as follows,


Walker on Cunningham for
£82
11s.
5½d.


  R N. Colden on Meyrick for
400
  0s.
  0d.


  These from you as your Ballance
482
11s.
5½d.


And the following from Mr. Foxcroft as his Ballance, viz

  
  


Leitch on Buchanans
150
0s.
0d.


Dick & Steward on Buchanans
61
14s.
2d.


Walker on Cunningham
257
16s.
4d.


Turner on Barnes & Ridgate
72
7s.
5d.


Sandys on Sandys
15
0s.
0d.


Dunn on Long Drake & Long
100
0s.
0d.


Edlin on Molleson
20
0s.
0d.


Taylor on Perkins, Buchanan & Browne
15
0s.
0d.


Blair on Cunninghame
100
0s.
0d.


Belt on West & Hobson
  50
  0s.
  0d.



841
17s.
11d.

The Account of Bills remitted to me by Mr. Parker and yourself was right; but I should have had Credit for protested Bills return’d to him, viz

Bill on Cunningham & Co.
£20
0s.
0d.


  Charges
£1
5s.
8d.


  Do on Milligen
52
0s.
0d.


  Charges
  
  5s.
  9d.


  In all
73
11s.
5d.


And you will also give me Credit for Mackie on Molleson return’d to you protested per Packet Nov. 3. the Sum £294 5s. 2d.

I am now to tell you by Order of the Board that the Accounts are not regularly stated and render’d as usual, and therefore not satisfactory. All the Receipts are lump’d in one Sum, without particularizing how much from each Office, when receiv’d and by whom. It is therefore required and expected that you immediately make out and send the Accounts in that Form; together with a Copy of the separate Accounts as they stand in your Books with each Postmaster, all ballanced; that it may be seen how much is due from each, as well as what has been received from them. This is to be done directly for the Accounts to 1772. and the same is to accompany the Account for 1773, and so for every succeeding Year; each separate Office Account to commence with the Ballance of the preceding Year. I beg you will do this without Delay, as the Account is rejected at the Office, and I can make no Settlement, with the Office, nor the Office with the Treasury till it arrives. With my best Respects to your good Father, to Mr. and Mrs. Nicholls, and to Mrs. Colden, I am, with great Regard, Dear Sir, Your most obedient humble Servant
B Franklin
Mr Colden
